Case 14-40542        Doc 25     Filed 04/16/19     Entered 04/16/19 11:56:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-40542
         Lelia M Blocker-Griffin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/07/2014.

         2) The plan was confirmed on 01/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/07/2019.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,775.00.

         10) Amount of unsecured claims discharged without payment: $57,938.73.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-40542       Doc 25         Filed 04/16/19    Entered 04/16/19 11:56:38                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                 $9,486.00
        Less amount refunded to debtor                             $137.76

 NET RECEIPTS:                                                                                       $9,348.24


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,400.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $457.50
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,857.50

 Attorney fees paid and disclosed by debtor:                   $100.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                 Class    Scheduled      Asserted         Allowed         Paid         Paid
 ATLANTIC CREDIT & FINANCE         Unsecured      1,249.00       1,248.52         1,248.52      1,248.52        0.00
 CAVALRY SPV I LLC                 Unsecured         492.00        172.52           172.52        172.52        0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      3,500.00       1,352.83         1,352.83      1,352.83        0.00
 JH PORTFOLIO DEBT EQUITIES LLC    Unsecured            NA       1,244.75         1,244.75      1,244.75        0.00
 MERRICK BANK                      Unsecured      1,356.00         962.55           962.55        962.55        0.00
 QUANTUM3 GROUP                    Unsecured         509.00        509.57           509.57        509.57        0.00
 COMENITY ONE STOP PLUS            Unsecured         600.00           NA               NA            0.00       0.00
 COMENITY ROAMANS                  Unsecured         418.00           NA               NA            0.00       0.00
 CROSS COUNTRY BANK                Unsecured      2,532.73            NA               NA            0.00       0.00
 DEPT OF FINANCE                   Unsecured      2,000.00            NA               NA            0.00       0.00
 DIRECT REWARDS                    Unsecured         822.01           NA               NA            0.00       0.00
 DISCOVER CARD                     Unsecured      3,347.13            NA               NA            0.00       0.00
 DISH NETWORK                      Unsecured          18.36           NA               NA            0.00       0.00
 FINANCIAL RECOVERY SERVICES       Unsecured      2,491.00            NA               NA            0.00       0.00
 HYUNDAI FINANCE                   Unsecured     25,029.00            NA               NA            0.00       0.00
 JUSTICE POLICE DEPT               Unsecured      1,013.00            NA               NA            0.00       0.00
 BROWNSTONE                        Unsecured         350.00           NA               NA            0.00       0.00
 BROWNSTONE                        Unsecured         350.00           NA               NA            0.00       0.00
 CAPITAL ONE                       Unsecured      1,940.89            NA               NA            0.00       0.00
 CAPITAL ONE                       Unsecured      1,673.99            NA               NA            0.00       0.00
 CAPITAL ONE                       Unsecured      1,670.00            NA               NA            0.00       0.00
 CAPITAL ONE                       Unsecured         500.00           NA               NA            0.00       0.00
 CAPITAL ONE                       Unsecured         824.00           NA               NA            0.00       0.00
 CAPITAL ONE                       Unsecured         624.00           NA               NA            0.00       0.00
 CAPITAL ONE                       Unsecured         505.00           NA               NA            0.00       0.00
 MUNICIPAL COLLECTIONS OF AMER     Unsecured      1,012.50            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-40542     Doc 25        Filed 04/16/19    Entered 04/16/19 11:56:38                  Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim        Claim         Principal       Int.
 Name                              Class    Scheduled        Asserted     Allowed          Paid          Paid
 NORTHWESTERN BUSINESS COLLEG   Unsecured         443.71             NA             NA           0.00        0.00
 PINNACLE CREDIT SERVICE        Unsecured      2,060.58              NA             NA           0.00        0.00
 PROVIDAN                       Unsecured         305.29             NA             NA           0.00        0.00
 CARSON PIRIE SCOTT             Unsecured      1,562.90              NA             NA           0.00        0.00
 CDACC                          Unsecured         163.77             NA             NA           0.00        0.00
 CITIBANK                       Unsecured      2,085.50              NA             NA           0.00        0.00
 ASPIRE VISA                    Unsecured      2,345.37              NA             NA           0.00        0.00
 CITIBANK                       Unsecured      1,250.00              NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                 $0.00               $0.00
       Mortgage Arrearage                                      $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
       All Other Secured                                       $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                               $5,490.74         $5,490.74                   $0.00


 Disbursements:

        Expenses of Administration                              $3,857.50
        Disbursements to Creditors                              $5,490.74

 TOTAL DISBURSEMENTS :                                                                           $9,348.24




UST Form 101-13-FR-S (9/1/2009)
Case 14-40542        Doc 25      Filed 04/16/19     Entered 04/16/19 11:56:38            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
